Citation Nr: 1341538	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left kidney disability, to include renal cell carcinoma (kidney cancer), claimed as due to in-service exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1969 to February 1971, to include duty in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for left kidney cancer.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper files or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim. See 38 C.F.R. § 3.159.

Review of the record reveals that the Veteran was diagnosed with left kidney cancer in 2008 and underwent a left lap partial nephrectomy shortly thereafter. The Veteran contends that his left kidney cancer is due to his exposure to Agent Orange while stationed in the Republic of Vietnam. 

To support this claim for service connection, the Veteran has submitted a positive medical etiology opinion from Dr. N.C. in September 2009, in which he asserted that the Veteran's family requested that he report that the Veteran was subjected to prolonged exposure to Agent Orange and that the exposure "certainly may be a contributing factor in the causation of his renal cancer." The Board finds this opinion too speculative, because of the use of the words "certainly may", to be the basis for an award of service connection. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative); Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative). Additionally, the September 2009 private opinion did not provide a supporting rationale for the opinion expressed. The Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis. See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"). 

Notably, there are no records of treatment for renal carcinoma from Dr. N.C. or any other treatment provider.  Efforts must be made to obtain these records.  Additionally, the Veteran underwent the surgery at a VA facility.  Records surrounding this treatment must be obtained.

While VA has conceded the Veteran's exposure to Agent Orange, due to the information contained on his DD214, renal cell carcinoma (kidney cancer) is not expressly contained in the list of diseases presumed to be associated with exposure to herbicides under 38 C.F.R. § 3.309(e). However, this fact does not preclude a claimant from attempting to establish service connection on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"). In light of the medical evidence submitted by the Veteran and the fact that VA has conceded exposure to herbicides while on active duty, the Board finds a medical examination and opinion must be obtained to determine whether there is any casual relationship between the Veteran's military service and such disability. See McClendon v. Nicholson, 20 Vet. App. 70 (2006).




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization in order to obtain private treatment records from Middle Tennessee Urology, and Dr. N.C., who provided the September 2009 nexus opinion. Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  Obtain any outstanding treatment and hospitalization records from all appropriate VA facilities, to include records pertaining to the treatment of the Veteran's cancer, and his May 2008 surgery.

3.  After the above medical records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for a left kidney disability by a physician of appropriate expertise. After a review of the history of the disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's renal cell carcinoma of the left kidney, status post-nephrectomy, is causally related to an event, injury, or disease in service, to include his presumed exposure to Agent Orange. Attention is invited to the September 2009 private nexus opinion by Dr. N.C.

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


